Caporale, J.,
dissenting.
The admission of Dr. Bainbridge’s office note has added nothing of significance to the evidence of causation in this case; I thus adhere to my dissent in Miner v. Robertson Home Furnishing, 236 Neb. 514, 462 N.W.2d 96 (1990).
To say that the sequence and timing of an occurrence “suggests” a causal relationship between that occurrence and an injury is simply another way of saying that there is a possible connection between the two. As a matter of law that is, as. the compensation court correctly held, insufficiently definite and certain to establish that the event in question proximately caused the disability for which benefits are sought. See Gilbert v. Sioux City Foundry, 228 Neb. 379, 422 N.W.2d 367 (1988).
Nor do I understand the majority’s compulsion to give advice as to whose interests the compensation court is to protect in settlements. The majority itself recognizes that the question is not involved in the resolution of the case. The difficulty with obiter dictum of this type is that, it is made without full consideration of the point and is thus likely to.be misleading, if *535not wrong. Can there be any real quarrel with the proposition stated by the compensation court that “an employee who suffers disability as a result of an injury not covered by the Nebraska Workers’ Compensation Act is not entitled under any circumstances to vocational rehabilitation services under the Act?” In order for the compensation court to assert jurisdiction, must there not be at least a colorable claim that one seeking benefits under the act is subject to its provisions?
Boslaugh, J., joins in this dissent.